 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNAN WILKINS,                                   No. 2:16-CV-0475-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    JEFF MACOMBER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s first amended complaint (ECF No. 16).

19   Plaintiff alleges Defendants violated his Eighth Amendment right against cruel and unusual

20   punishment, his due process and equal protection rights under the Fourteenth Amendment, and

21   his First Amendment right to the free exercise of religion.

22

23                       I. SCREENING REQUIREMENT AND STANDARD

24                  The Court is required to screen complaints brought by prisoners seeking relief

25   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

26   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

27   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

28   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 2   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 3   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 4   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 5   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 6   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 7   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 8   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

 9   omitted).

10                  Prisoners proceeding pro se in civil rights actions are entitled to have their

11   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

12   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

13   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

14   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

15   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

16   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

17   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

18   omitted); Moss, 572F.3d at 969.

19

20                                  II. PLAINTIFF’S ALLEGATIONS
21                  Plaintiff raises three claims in his first amended complaint. (1) Plaintiff alleges

22   defendants Jeff Macomber, Kelly Harrington, and Timothy Lockwood violated his Eighth

23   Amendment right against cruel and unusual punishment by knowingly allowing Plaintiff to be

24   double celled. Plaintiff contends that the practice of double celling is itself a violation of the

25   Eighth amendment as it poses hazards to inmates, exposes inmates to danger, and is inhumane.

26   Plaintiff argues defendants Macomber, Harrington, and Lockwood were made aware of this and
27   continued to allow Plaintiff to be double celled, thus violating his Eighth Amendment rights. In

28   this same claim, Plaintiff raises an issue contending that double celling violates his right to
                                                         2
 1   privacy by forcing him to disrobe and use the restroom in front of his cellmate. However, it is

 2   unclear if Plaintiff’s argument is that of a Fourth Amendment violation or if he is alleging that

 3   having to disrobe and use the restroom in front of his cellmate constitutes cruel and unusual

 4   punishment—a violation of the Eighth Amendment. (2) Plaintiff alleges defendants Macomber,

 5   Harrington, Lockwood, B. Moore, and R. Ramirez violated his equal protection rights under the

 6   Fourteenth Amendment by housing him in a double cell rather than a single cell. Plaintiff further

 7   alleges defendant Orel David violated his equal protection rights by denying him access to Jewish

 8   services. Plaintiff contends that defendants Stewart, Macomber and Giannelli were aware of this

 9   denial and failed to take proper action, thus also violating his equal protection rights. (3) Plaintiff

10   alleges defendants David, Stewart, Macomber, and Giannelli violated his First Amendment rights

11   to religious practice by denying him access to Jewish services.

12

13                                             III. ANALYSIS

14          A.      Claim 1: Eighth Amendment and Privacy

15                  Plaintiff alleges defendants Jeff Macomber, Kelly Harrington, and Timothy

16   Lockwood violated his Eighth Amendment right against cruel and unusual punishment by

17   knowingly allowing Plaintiff to be double celled. The treatment a prisoner receives in prison and

18   the conditions under which the prisoner is confined are subject to scrutiny under the Eighth

19   Amendment, which prohibits cruel and unusual punishment. See Helling v. McKinney, 509 U.S.

20   25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994). The Eighth Amendment “. . .
21   embodies broad and idealistic concepts of dignity, civilized standards, humanity, and decency.”

22   Estelle v. Gamble, 429 U.S. 97, 102 (1976). Conditions of confinement may, however, be harsh

23   and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981). Nonetheless, prison officials

24   must provide prisoners with “food, clothing, shelter, sanitation, medical care, and personal

25   safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986). A prison official violates

26   the Eighth Amendment only when two requirements are met: (1) objectively, the official’s act or
27   omission must be so serious such that it results in the denial of the minimal civilized measure of

28   life’s necessities; and (2) subjectively, the prison official must have acted unnecessarily and
                                                         3
 1   wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at 834. Thus, to violate the

 2   Eighth Amendment, a prison official must have a “sufficiently culpable mind.” See id.

 3                  Plaintiff’s argument here is largely based on the contention that the practice of

 4   double celling inmates is, on its own, a violation of the Eighth Amendment. However, double-

 5   celling inmates is not a per se constitutional violation. Rhodes v. Chapman, 452 U.S. 337, 348

 6   (1981). In order to successfully litigate a section 1983 claim based on conditions of confinement,

 7   a prisoner must demonstrate that officials violated the Eighth Amendment by acting with

 8   deliberate indifference to the threat of serious harm or injury by another inmate. Berg v.

 9   Kincheloe, 794 F.2d 457, 459 (9th Cir.1986).

10                  While the Eighth Amendment can provide a basis for relief where prison officials

11   are aware of the probability of an attack, prison officials, however, must have more than a mere

12   suspicion that an attack will occur. Id. Plaintiff’s pleadings, and the exhibits thereto in the form

13   of letters to defendants Macomber, Lockwood and Harington, provide only generalized

14   contentions that the cell conditions at issue could result in injury, for example, when plaintiff was

15   compelled to jump to the floor from the upper bunk. While defendants were apparently made

16   aware of plaintiff’s contentions, there are no facts that indicate any of the above-mentioned

17   defendants were aware of a specific threat of serious harm or injury to Plaintiff by his cellmate,

18   nor are there facts that indicate any of the above-mentioned defendants were aware of a high

19   probability of an attack on Plaintiff. Absent allegations supported by factual assertions to such a

20   threat or probability of an attack Plaintiff’s Eighth Amendment claim cannot proceed.
21                  Plaintiff’s privacy argument is unclear. The argument seems to stem from

22   Plaintiff’s Eighth Amendment claim. In which case he would be arguing that the “invasion of

23   privacy”—having to be naked and use the restroom in the presence of his cellmate violate the

24   Eighth Amendment. However, the citations provided by plaintiff discuss violations of the Fourth

25   Amendment. Because it is unclear whether this issue is a connected issue to the above discussed

26   Eighth Amendment claim or a separate Fourth Amendment claim, the Court is unable to identify
27   a cognizable claim that can proceed and for that reason this claim cannot pass screening.

28   ///
                                                        4
 1          B.      Claim 2: Equal Protection

 2                  Plaintiff alleges defendants Macomber, Harrington, Lockwood, B. Moore, and R.

 3   Ramirez violated his equal protection rights under the Fourteenth Amendment by housing him in

 4   a double cell rather than a single cell. Specifically, Plaintiff argues that housing him in a double

 5   cell, while allowing others a single cell, is a violation of the equal protection clause of the

 6   Fourteenth Amendment. Plaintiff further alleges defendant Orel David violated his equal

 7   protection rights by denying him access to Jewish services. Plaintiff contends that defendants

 8   Stewart, Macomber and Giannelli were aware of this denial and failed to take proper action, thus

 9   violating his equal protection rights as well.

10                  Equal protection claims arise when a charge is made that similarly situated

11   individuals are treated differently without a rational relationship to a legitimate state purpose. See

12   San Antonio School District v. Rodriguez, 411 U.S. 1 (1972). Prisoners are protected from

13   invidious discrimination based on race. See Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

14   Racial segregation is unconstitutional within prisons save for the necessities of prison security

15   and discipline. See Cruz v. Beto, 405 U.S. 319, 321 (1972) (per curiam). Prisoners are also

16   protected from intentional discrimination on the basis of their religion. See Freeman v. Arpaio,

17   125 F.3d 732, 737 (9th Cir. 1997). Equal protection claims are not necessarily limited to racial

18   and religious discrimination. See Lee v. City of Los Angeles, 250 F.3d 668, 686-67 (9th Cir.

19   2001) (applying minimal scrutiny to equal protection claim by a disabled plaintiff because the

20   disabled do not constitute a suspect class) see also Tatum v. Pliler, 2007 WL 1720165 (E.D. Cal.
21   2007) (applying minimal scrutiny to equal protection claim based on denial of in-cell meals

22   where no allegation of race-based discrimination was made); Hightower v. Schwarzenegger, 2007

23   WL 732555 (E.D. Cal. March 19, 2008).1

24   ///

25   ///

26
            1
                    Error! Main Document Only.Strict scrutiny applies to equal protection claims
27   alleging race-based or religious discrimination (i.e., where the plaintiff is member of a “protected
     class”); minimal scrutiny applies to all other equal protection claims. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 686-67 (9th Cir. 2001).
                                                        5
 1                  In order to state a § 1983 claim based on a violation of the Equal Protection Clause

 2   of the Fourteenth Amendment, a plaintiff must allege that defendants acted with intentional

 3   discrimination against plaintiff, or against a class of inmates which included plaintiff, and that

 4   such conduct did not relate to a legitimate penological purpose. See Village of Willowbrook v.

 5   Olech, 528 U.S. 562, 564 (2000) (holding that equal protection claims may be brought by a “class

 6   of one”); Reese v. Jefferson Sch. Dist. No. 14J, 208 F.3d 736, 740 (9th Cir. 2000); Barren v.

 7   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); Federal Deposit Ins. Corp. v. Henderson, 940

 8   F.2d 465, 471 (9th Cir. 1991); Lowe v. City of Monrovia, 775 F.2d 998, 1010 (9th Cir. 1985).

 9                  Looking first to Plaintiff’s equal protection argument related to being double

10   celled, Plaintiff has pleaded no facts indicating that he was placed in a double cell due to

11   discrimination on the basis of a protected class. The only argument presented is that by denying

12   Plaintiff a single cell because he did not have a history of cell violence is a violation of the equal

13   protection clause of the Fourteenth Amendment because other EOP mental health prisoners were

14   granted single cells. This argument does not state a cognizable claim. Simply because other EOP

15   mental health prisoners were granted single cells while Plaintiff was not, is not a sufficient factual

16   basis to support an equal protection claim. Plaintiff is required to plead facts indicating that the

17   defendants discriminated against him. The facts pleaded do not indicate discrimination, rather

18   they indicate that a rational penological reason for housing Plaintiff in a double cell—because he

19   has no history of cell violence. For that reason, this is not a cognizable claim.

20                  Turning now to Plaintiff’s equal protection argument related to the denial of access
21   to Jewish services. Plaintiff argues that he was denied access to Jewish services “solely because

22   he was an EOP Mental Health prisoner.” Plaintiff has pleaded sufficient facts for this claim to

23   proceed past screening.

24          C.      Claim 3: First Amendment—Religious Practice

25                  Plaintiff alleges defendants David, Stewart, Macomber, and Giannelli violated his

26   first amendment rights to religious practice by denying him access to Jewish services. Plaintiff
27   has plead sufficient facts for his First Amendment religious practice claim to continue past

28   screening.
                                                         6
 1                                 IV. AMENDING THE COMPLAINT

 2                   Because it is possible that some of the deficiencies identified in this order may be

 3   cured by amending the complaint, plaintiff is entitled to leave to amend. See Lopez v. Smith, 203

 4   F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

 5   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 6   1262 (9th Cir. 1992). Therefore, if plaintiff amends the complaint, the court cannot refer to the

 7   prior pleading in order to make plaintiff's amended complaint complete. See Local Rule 220. An

 8   amended complaint must be complete in itself without reference to any prior pleading. See id.

 9   This means, in practical terms, if Plaintiff files an amended complaint he must not only cure the

10   deficiencies identified in this order, but also reallege the cognizable claim(s) discussed in this

11   Court’s order

12                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                   Because the complaint appears to otherwise state cognizable claims, if no amended

19   complaint is filed within the time allowed therefor, the court will issue findings and

20   recommendations that the claims identified herein as defective be dismissed, as well as such
21   further orders as are necessary for service of process as to the cognizable claims.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                        7
 1                                          V. CONCLUSION

 2                  Accordingly, IT IS HEREBY ORDERED that plaintiff may file a second amended

 3   complaint within 30 days of the date of service of this order.

 4

 5

 6   Dated: January 15, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
